Citation Nr: 1035227	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  04-07 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an extraschedular rating for irritable bowel 
syndrome (IBS) under the provisions of 38 C.F.R. § 3.321(b)(1).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to January 2002.

This matter was last before the Board of Veterans' Appeals 
(Board) in March 2010, on appeal of an October 2002 decision of 
the Atlanta, Georgia Regional Office (RO).  The procedural 
history of the claim is provided in the March 2010 Board 
decision, which remanded the claim for the Appeals Management 
Center (AMC) to seek additional information from the Veteran and 
obtain an additional medical opinion.  As the Board is satisfied 
that there has been substantial compliance with the remand 
directives, it will proceed with review of the claim.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The evidence of record does not show that the Veteran's service-
connected IBS, which is rated 30 percent disabling on a schedular 
basis, results in an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards; the disability has not necessitated frequent 
hospitalizations or caused marked industrial impairment; the 30 
percent rating takes into account significant functional 
impairment.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent on an extraschedular basis for IBS have not been met. 38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that, in reaching the below 
determination, it has reviewed all the evidence in the Veteran's 
claims file, which includes his service treatment records, lay 
testimony, statements from employers, VA and private medical 
records, and VA examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that 
the entire record must be reviewed, but each piece of evidence 
does not have to be discussed).  The analysis in this decision 
focuses on the most salient and relevant evidence, and on what 
the evidence shows or fails to show with respect to the appeal.  
The Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law 
requires only that reasons for rejecting evidence favorable to 
the claimant be addressed). 

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application 
for benefits, and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the claimant of the information and evidence not of record 
that is necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
notice should also address the rating criteria or effective date 
provisions that are pertinent to the claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the present case, a July 2009 letter from the AMC satisfies 
the aforementioned mandates.  Specifically, this letter informed 
the Veteran about the type of evidence needed to support his 
claim, namely, evidence regarding the severity of his symptoms, 
impact on employment and daily life, statements from employers 
and witnesses, and any other evidence showing the extent of the 
disability and any exceptional circumstances relating to it.  The 
letter also informed the Veteran as to how VA determines the 
disability rating and effective date.  A January 2009 letter also 
informed the Veteran of VA's duty to assist the Veteran in 
obtaining evidence and a May 2008 letter specifically addressed 
the evidence necessary to support an extraschedular rating.  The 
claim was readjudicated following these letters, curing any 
timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

Regarding the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran.  VA has obtained his 
service treatment records, private treatment records, VA 
treatment records, and afforded him VA examinations in September 
2002, June 2006, January 2009, and May 2010.  The Board finds 
that another examination is not necessary, as the current record 
is sufficient and adequate to determine whether the Veteran's 
service-connected IBS is so severe as to result in an exceptional 
or unusual disability picture causing marked interference with 
employment or requiring frequent hospitalization.  See Palczewski 
v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997).  

As noted above, this matter was remanded by the Board in March 
2010 for additional development, to specifically include the 
provision of another VA examination and for the AMC to request 
that the Veteran submit information about his current employment 
and how his work is affected by his disability.  The additional 
examination was conducted in May 2010.  The AMC sent the Veteran 
a May 2010 letter, accompanied by a blank "statement in support 
of claim" form (VA Form 21-4138), asking him to submit the 
additional information about his employment.  The Veteran did not 
respond to the letter, but did discuss the effects of IBS on his 
employment in May 2010.  The claim was readjudicated in a July 
2010 supplemental statement of the case.  As such, the Board 
finds that all actions and development directed in the remand 
have been substantially completed.  Dyment v. West, 13 Vet. App. 
141, 146-47 (1999); and see Stegall v. West, 11 Vet. App. 268 
(1998).

Based on the foregoing, all known and available records relevant 
to the issues on appeal have been obtained and associated with 
the Veteran's claims file - general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of the 
claims. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 
(2009).


Extraschedular Ratings

The Veteran here is in receipt of a 30 percent schedular rating 
for his service-connected IBS.  The 30 percent rating is assigned 
pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7319, which is 
applied for irritable colon syndrome (spastic colitis, mucous 
colitis, etc).  30 percent is the highest schedular disability 
rating available under this Diagnostic Code; this level of 
evaluation is warranted for severe disability, with diarrhea, or 
alternating diarrhea and constipation, with more or less constant 
abdominal distress. 38 C.F.R. § 4.114, Diagnostic Code 7319.  The 
Board herein considers whether the schedular evaluation 
adequately reflects the severity of his disability picture or if 
extraschedular compensation is required.

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

When there is an exceptional or unusual disability picture, the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two (2) elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is found adequate, and 
referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. 
App. at 116.

In the present case, in a June 2009 decision, the Board found 
that the Veteran's IBS warranted a 30 percent disability for the 
entire period under consideration.  In the same decision, the 
Board remanded the aforementioned issue to the RO for referral to 
the Director of the Compensation and Pension Service (CPS) for 
consideration of an extraschedular evaluation.  The Director of 
CPS issued a December 2009 advisory opinion that the Veteran's 
IBS did not present such an exceptional or unusual disability 
picture as to warrant an extraschedular evaluation.  The Board 
herein agrees with the determination of the Director of CPS.

During a September 2002 VA examination, the Veteran reported 
having chronic constipation with abdominal pain and intermittent 
diarrhea; he was diagnosed with IBS.

Private treatment records from June 2004 to June 2005 show 
treatment for IBS. These records reflect that the Veteran was 
treated with multiple prescriptions medications and was provided 
with notes from his doctor explaining workplace absences.  
Specifically, an August 2004 private treatment note reflects that 
the Veteran was given a note regarding a two (2) day absence from 
work due to IBS.

He testified at a June 2005 hearing before the below-signed 
Veterans Law Judge that he experiences diarrhea approximately six 
(6) times a month.  The Veteran also testified that he lost 50 to 
60 days of work in the last year due to IBS.  He later submitted 
a June 2007 letter from his former employer who verified that the 
Veteran had problems with absenteeism due to "medical problems" 
(unspecified); his employer further noted that the Veteran 
typically would exhaust his vacation and sick leave early in the 
year, making up for later absences by coming in on his day off or 
working extra hours.  

A June 2006 memorandum from his former employer reflects that the 
Veteran required medical leave "due to a serious health 
condition that prevents [him] from performing [his] job."  
Although the "health condition" is again unspecified, the 
claims file reflects that the Veteran's request to his employer 
for medical leave was accompanied with paperwork regarding a June 
2006 procedure for a back disability resulting in severe leg 
(sciatic) pain.

During the June 2006 VA examination, the Veteran reported that 
his IBS caused him to drop out of college and leave the military.  
He also informed the examiner that he was looking for work, but 
had been unsuccessful "because no one will hire him due to his 
bowel problems."

A July 2006 VA examination report discusses the Veteran's 
cervical spine disability.  The report reflects that he informed 
the examiner that sometimes the extent of his neck pain requires 
him to call in sick to work and that, if he takes certain pain 
medication for his neck, he also cannot go to work.

The Veteran subsequently reported that he stopped working for his 
former employer (a newspaper) because he experienced an episode 
of diarrheal incontinence that was witnessed by other employees 
and he felt too embarrassed to continue working there.

A January 2009 VA examiner reviewed the Veteran's record and 
interviewed him.  The examiner noted that the Veteran's symptoms 
began to appear in the 1980s and opined that it was likely he had 
experienced continuous IBS symptoms from 2002 to 2006.  Based on 
the symptoms experienced by the Veteran and his own reports of 
difficulty, the examination report reflects that work attendance 
decreased as a result of abdominal discomfort and problems with 
bowel control. 

As noted above, the Director of CPS determined in December 2009 
that an extraschedular evaluation for the Veteran's IBS was not 
warranted.  That determination was based on a review of the 
Veteran's contentions and the evidence of record in comparison to 
the impairment contemplated in the schedular rating criteria.  
The CPS opinion observes that the only documentation of his 
absences from his work at the newspaper refers to a back 
disability or to unspecified "medical problems." 

The Veteran was afforded another VA examination in May 2010.  The 
examination report reflects a thorough review of the claims file 
as well as an interview with, and examination of, the Veteran.  
The examination report reflects that the examiner specifically 
asked the Veteran about the impact of IBS on his employment - the 
following answers are noted:  10 to 15 days per year from 1986 
through 2001; 20 days per year from 2006 to 2009; and 35 to 45 
estimated days per year in 2010.  The Veteran reported being 
concerned about disciplinary action due to absenteeism, but did 
not state that he had been the subject of any disciplinary 
actions for that reason.  He also reported wearing a daily 
protective undergarment, but noted that he typically does not 
soil it.  The examiner noted that the symptoms described by the 
Veteran and reported within the claims file are consistent with 
severe IBS, but observed that he had maintained full time 
employment, without disciplinary action for absences, since 
December 2008.  The examiner opined that the IBS represents some 
degree of interference with his employment; the examiner did not 
identify the interference as marked.  The examiner further stated 
that there were no episodes of hospitalization associated with 
IBS.

Upon review of the evidence of record, the Board finds that an 
extraschedular rating for service-connected IBS is not warranted 
as the evidence does not demonstrate that his disability has 
produced an exceptional or unusual disability picture with such 
related factors as frequent hospitalization or marked 
interference with employment to render impractical the 
application of the regular schedular standards.  Specifically, 
there is no evidence that the Veteran's IBS has resulted in 
frequent periods of hospitalization for related symptoms.  
Further, although the evidence does demonstrate that IBS has 
interfered with employment, the preponderance of the evidence 
does not demonstrate that there has been marked interference.  

The record reflects that the Veteran has reported missing work 
due to IBS, but indicates that multiple medical conditions 
(including neck and back disabilities) caused the documented 
workplace absences.  The Veteran did state that he left his job 
at a newspaper due to IBS, but clarified that he left due to 
personal embarrassment rather than an IBS-related physical 
inability to work or IBS-related termination.  He has maintained 
his present full time employment despite necessary absences.

Although it is undisputed that the Veteran's symptoms have an 
adverse effect on employment, it bears emphasis that the 
schedular rating criteria are designed to take such factors into 
account.  Indeed, the schedule is intended to compensate for 
average impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 1155.  
The Board observes that the degrees of disability specified in 
the rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See 38 C.F.R. § 4.1.  As the Veteran's current 30 
percent disability rating compensates for severe symptoms, his 
rating is considered adequate to compensate for a proportionate 
loss of working time.  Id.  Further, no VA examiner has found 
that the Veteran is unable to work as a result of his IBS.

In light of the foregoing, the Board finds that the Veteran's 
service-connected IBS is not manifested by an exceptional or 
unusual disability picture that renders impractical the 
application of the regular schedular standards.  The current 30 
percent disability rating adequately compensates him for the 
disability picture that has been presented.  The preponderance of 
the evidence weighs against a finding that the disability picture 
is so severe that it is beyond the contemplation of the regular 
rating schedule.

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an extraschedular rating for IBS is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


